BIGGS, J.,
dissenting.
As the majority acknowledges, an accused person who requests appointed counsel has an obligation to provide accurate financial information to allow the court to make a decision concerning eligibility. A reasonable reading of this record indicates that defendant was avoiding his obligations to provide accurate financial information and in fact attempted to mislead the court on more than one occasion concerning the value of the watch. When it appeared to be in defendant’s interest to claim that the watch was worth less than he had originally represented to the court, he adjusted his representations accordingly. A trial judge does not need to engage in a guessing game concerning represented values. Neither is it necessary for the court to engage in “a further inquiry” which “might” establish indigency, as the majority concludes. The trial court was correct in finding that defendant was not indigent on the basis of the financial information provided, and the judgment should be affirmed.
I dissent.